DETAILED ACTION
This Office Action is in response to communications filed 9/27/2019
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-25are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: accessing behavioral data associated with a plurality of users; defining a plurality of sparse behavioral vectors based on the behavioral data, each sparse behavioral vector from the plurality of sparse behavioral vectors associated with a user from the plurality of users, each element of each sparse behavioral vector from the plurality of sparse behavioral vectors representing a different potential detectable behavior from a set of potential detectable behaviors such that the behavioral data is encoded in the plurality of sparse behavioral vectors; densifying the plurality of sparse behavioral vectors by applying a plurality of supervised learning models to each sparse behavioral vector from the plurality of sparse behavioral vectors to define a plurality of dense behavioral vectors; applying an unsupervised machine learning technique to the plurality of dense behavioral 
This is considered to be an abstract idea, as explained below.  Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is essentially just performing the transmission of and manipulations (e.g. determining, defining, applying, etc.) of data and not really much else. This is something that humans may do, and Applicant is merely taking a concept that exists outside of computer technology and attempting to apply it to a computer environment, with nothing more than just generic computers/computing components performing generic computing functions. Furthermore, the invention does not include any significant computer technology or recite any sort of technological solution for a problem.  What is being claimed is just basic accessing/receiving of data and performing various determinations and manipulations of that data.  In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  The claim is essentially just performing the transmission of and manipulations (e.g. determining, defining, applying, etc.  This sort of identifying, scaling, and selecting are steps that a human can perform in the mind or by pen and paper. For instance, each of the claimed steps are just either manipulating, receiving, or simply identifying data somehow.  A human may perform these steps in the mind or by pen and paper. The claimed steps are essentially database-like functions, in which a human could perform by themselves in the mind or via pen and paper by utilizing, for instance, some kind of database filing system.  This includes non-computer or non-
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “computer-implemented” indicating the steps are performed by a computer (but does not expressly indicate); and a “machine learning” technique, which is describing the technique itself not the “machine” but this indicates a generic machine is present. This combination of additional elements is described in the preamble as performing the method.  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  Further, the claim does not recite any additional elements considered to be significantly more.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2-10, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 2-10, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).

Independent claims 18 and 22, and their dependents 19-21 and 23-25 also recite a similar method and are rejected based on similar rationale to what is described above for claims 1-10.

Claims 10-17 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 11-10 above. The system of independent claim 10 recites “non-transitory processor-readable medium storing code configured to be executed by a processor, the code including instructions configured to cause the processor to…".  It is clear that claim 10 is just the medium embodiment of the method of claim 1 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 10, other than those discussed under claim 1 above.
The limitations of dependent claims 11-17 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 11, and dependent claims 11-17 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD G REINHARDT/Examiner, Art Unit 3682